Gase 1:19-cr-00490-RMB Document 3 Filed 07/08/19 Page 1of1

a
&

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK ~

UNITED STATES OF AMERICA Unsealing Order
-~v.- 19 Cr. 490
JEFFREY EPSTEIN, |
Defendant.

Upon the application of the United States, by the United States Attorney for the Southern

District of New York, Geoffrey S. Berman, by Assistant United States Attorney Alex Rossmiller;

f

It is found that the Indictment in the above-captioned case is currently sealed and the United
States Attorney’s Office has applied to have that Indictment unsealed, and it is therefore:
ORDERED that the Indictment in the above-captioned action be unsealed and remain

unsealed pending further order of the Court.

Dated: New York, New York
July 8, 2019

Qe fio En

HONORABLE HENRY PITMAN
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK

 

”
‘“

 

[USDC SDNY |

| DOCUMENT

| ELECTRONICALLY FILED
DOC #:

_ FUFP WL 08 2019 |

TL DauL 0.8 2019

WAST setoe amen oe oneal

    
 
